Order entered July 15, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00737-CV

                                   JOHN CRUZ, Appellant

                                               V.

                          SEARS, ROEBUCK AND CO., Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. C-13-04113-B

                                           ORDER
       The Court has reviewed the clerk’s record and supplemental clerk’s record in this case.

The appellant’s notice of appeal states appellant wishes to appeal the trial court’s order signed

March 3, 2015 granting appellee’s motion for summary judgment. Although the clerk’s record

includes an order signed March 3, 2015 denying appellant’s motion for summary judgment, the

clerk’s record does not include the March 3, 2015 order granting appellee’s motion for summary

judgment. Accordingly, we ORDER John Warren, Dallas County Clerk, to prepare and certify

within five (5) days of the date of this order a supplemental clerk’s record including the trial

court’s March 3, 2015 order granting appellee’s motion for summary judgment.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE